Order entered October 3, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00452-CR

                          RODRICK BERNARD SPENCE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F14-00153-K

                                             ORDER
       The reporter’s record, requested on April 15, 2019, was due August 10, 2019. When it

was not filed, we notified court reporter Charon Evans by postcard dated August 14, 2019 and

directed her to file the reporter’s record by September 13, 2019. To date, the reporter’s record

has not been filed and we have had no communication from Ms. Evans.

       We ORDER the complete reporter’s record filed BY OCTOBER 25, 2019. We caution

Ms. Evans that the failure to file the reporter’s record by that date will result in the Court taking

whatever remedies it has available to ensure that the appeal proceeds in a timely fashion, which

may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Dominique Collins,

Presiding Judge, Criminal District Court No. 4; Charon Evans, official court reporter, Criminal

District Court No. 4; and to counsel for all parties.




                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE